-Judgement Supreme Court, New York County, entered February 1, 1978, denying petitioner’s application to annul the determination of the respondent board of trustees, unanimously reversed, on the law, and the petition granted, without costs or disbursements, to the extent of remanding the matter to the medical board to consider the report dated September 24, 1973 and make appropriate findings based thereon. Petitioner has been a member of the New York City Police Department since 1960. On August 18, 1967, petitioner fell and injured his back while pursuing a criminal suspect. Petitioner was absent from work for 26 days. His condition was described as *512a contusion of the lower spine. On January 26, 1971, petitioner injured his ankle while ice skating. On June 7, 1976, petitioner applied for ordinary-disability retirement based on his 1971 ankle injury, which was disapproved by the trustees on December 22, 1976. He then applied on March 15, 1977 for accident-disability retirement based on his 1967 back injury. The medical board recommended denial of accident-disability retirement but recommended ordinary retirement based on petitioner’s 1971 injury. The board of trustees approved ordinary-disability retirement on May 18, 1977 and adopted the findings of the medical board. Petitioner claims that a report relating to an examination on September 24, 1973 concerning his back condition was not part of his medical record and therefore would not have been considered by the board. We remand this matter for further consideration by the medical board, at which time the September, 1973 report on petitioner’s back injury should be taken into consideration. Concur—Birns, J. P., Fein, Bloom, Lane and Markewich, JJ.